            Case 8:17-bk-09732-CPM              Doc 14-1       Filed 03/12/20       Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION


IN RE:                                                  CHAPTER 7
ROCA LABS INC                                           CASE NO.: 8:17-bk-09732-CPM
Debtor(s)



                                        VERIFIED STATEMENT


         I, ALVIN L. HAGERICH, declare under penalty of perjury pursuant to the provisions of 28

U.S.C. Section 1746 that the following statements are true and correct:

         1. I am a Certified Public Accountant, licensed as such by the State of Florida.

         2. I am not a creditor of the Debtor(s).

         3. I am not an equity security holder ofthe Debtor(s).

         4. I am not a relative of the Debtor(s).

         5. I am not a general partner of the Debtor(s).

         6. 1 am not a corporation of which the Debtor(s) is a director, officer, or person in control.

         7. I am not and was not, within two years before the date of the filing of the petition, a director,

             officer, or employee of the Debtor(s).

         8. 1 am not a person in control of the Debtor(s).

         9. I am not a relative of a director, officer or person in control ofthe Debtor(s).

         10. 1 am not the managing agent ofthe Debtor(s).

         11. 1 am not and was not an investment banker for any outstanding security of the Debtor(s); has

             not been, within three years before the date of the filing of the petition, an investment banker

             for a security of the Debtor(s), or an attorney for such an investment banker in connection

             with the offer, sale, or issuance of a security of the Debtor(s); and is not and was not, within

             two years before the date of the filing of the petition, a director, officer, or employee of such

             an investment banker.
Case 8:17-bk-09732-CPM   Doc 14-1   Filed 03/12/20   Page 2 of 2
